DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendments submitted on April 6, 2022.
Claim 14 is cancelled.
Claims 1-13 are presented for examination.
Claims 1-2, 4, 6-8, and 10-13 have been amended.
Claims 1-13 are currently rejected.

Response to Amendments
Regarding the claim objections, the claims have been amended to overcome the previous claim objections. Therefore, the previous claim objections have been withdrawn.
Regarding 35 U.S.C. § 112(b), claims 1, 4, and 13 have been amended to overcome the previous claim objections. Therefore, the 35 U.S.C. § 112(b) rejection for these claims has been withdrawn. However, claims 5 and 10 have not been amended and therefore remain rejected under 35 U.S.C. § 112(b). Dependent claims 6-7 and 11-12 inherit the deficiencies of claims 5 and 10, respectively, and are also rejected under 35 U.S.C. § 112(b).
Regarding double patenting, the claims have been amended to overcome the previous non-statutory double patenting rejection. Therefore, the double patenting rejection has been withdrawn.

Response to Arguments
Regarding 35 U.S.C. § 103, the Applicant argues:
“Buele merely teaches a train shunting system wherein each train has a central unit and sensors in order to determine proximity and relative speed for coupling to new cars. Modification of such a system would not allow the cars to freely de-couple or couple to form new trains which is the main technical feature and purpose of the disclosure of Buele. For at least these reasons, Buele fails to teach or suggest a central measured value capture unit positioned only in a frontmost, only a rearmost, or only the front and rearmost train part and having a plurality of sensors, as currently recited in the independent claims.”
“Buele fails to teach or suggest a central measured value capture unit positioned only in a frontmost, only a rearmost, or only the front and rearmost train part and having a plurality of sensors, as currently recited in the independent claims.”

The Examiner has considered the Applicant’s arguments and respectfully traverses. Buele Col. 8 Lines 28-36 disclose “the actual attainable brake deceleration a.sub.v of individual freight cars or groups of freight cars can be determined by the control unit of the lead car as follows: during shunting in the shunting zone or upon entry onto the sorting track, a brake signal is sent from the first freight car to all other freight cars via a data or control line, and the maximum attainable brake deceleration a.sub.v is derived from the actual measured values for brake deceleration (a.sub.w) relative to the level of the brake signal given.” Furthermore, Buele Col. 12 Lines 44-50 “The control of the freight car brakes during train operation is carried out, as desired, completely electronically via a train data line 22 or in the conventional manner through locomotive-controlled changes in air pressure, whereby the control pressure of the main air duct 7 is electronically detected via a pressure sensor 19.”
Not only does Buele teach that the actual brake values may be determined by a control unit of a lead car, Buele emphasizes that the control of the freight car brakes is carried out through locomotive-controlled changes. The locomotive is the frontmost train part that is used to haul railroad cars and trucks, as defined by Britannica (https://www.britannica.com/technology/locomotive-vehicle). Therefore, Buele does teach “a central measured value capture unit positioned only in a frontmost, only a rearmost, or only the front and rearmost train part and having a plurality of sensors,” as argued by the Applicant. It is for these reasons that Buele is pertinent prior art and may be modified to reflect features of the present application.

The claims have been amended to overcome the previous 35 U.S.C. § 103 rejection. Therefore, the previous 35 U.S.C. § 103 rejection has been withdrawn. However, upon further search and consideration, a new ground(s) of rejection is made in view of Smith et al. (U.S. Patent Application Publication No. 20060012246). 

Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1 recites the limitation “only arearmost.” The Examiner believes this should recite “only a rearmost.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “taken into account.” This language is vague and does not specifically describe what “taken into account” entails.
Claim 10 recites the limitation “takes into account.” This language is vague and does not specifically describe what “takes into account” entails.
Dependent claims 6-7 and 11-12 inherit the deficiencies of claims 5 and 10, respectively, and are also rejected under 35 U.S.C. § 112(b).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4-13 are rejected under 35 U.S.C. 103 as being unpatentable over Buele (U.S. Patent No. 5,758,848) in view of Smith et al. (U.S. Patent Application Publication No. 20060012246), further in view of Braunberger (U.S. Patent Application Publication No. 20140336892).

Regarding claim 1, Buele teaches the method for:
determining braking-related actual values of a train assembly including a plurality of number of carriages, for carrying out deceleration-controlled braking of the train assembly
Buele Col. 5 Line 66 - Col. 6 Line 7 discloses “Speed regulation is carried out with the help of a deceleration regulator, which ensures that the actual measured running and braking resistance conforms as exactly as possible to the preset target running resistance of, for example, 6%, corresponding to a deceleration of approximately 0.06 m/s.sup.2.”
Buele Col. 1 Lines 27-31 disclose “In the actual switching procedure, decoupled sections consisting of individual freight cars or groups of freight cars are pushed by a switching locomotive over the shunting hump.”
the method comprising: capturing or calculating braking-related actual values for the entire train assembly by a central measured value capture unit positioned only in a frontmost, only arearmost, or only the front and rearmost train part and having a plurality of sensors;
Buele Col. 8 Lines 28-36 disclose “the actual attainable brake deceleration a.sub.v of individual freight cars or groups of freight cars can be determined by the control unit of the lead car as follows: during shunting in the shunting zone or upon entry onto the sorting track, a brake signal is sent from the first freight car to all other freight cars via a data or control line, and the maximum attainable brake deceleration a.sub.v is derived from the actual measured values for brake deceleration (a.sub.w) relative to the level of the brake signal given.”
Buele Col. 12 Lines 44-50 “The control of the freight car brakes during train operation is carried out, as desired, completely electronically via a train data line 22 or in the conventional manner through locomotive-controlled changes in air pressure, whereby the control pressure of the main air duct 7 is electronically detected via a pressure sensor 19.”
The Examiner notes that the locomotive is the frontmost train part as defined in Britannica (https://www.britannica.com/technology/locomotive-vehicle).
and determining a manipulated variable for compensating for system deviation for an actuator of a brake by a deceleration controller/deceleration force controller in accordance with a predefined setpoint value of a desired braking deceleration
Buele Col. 5 Line 66 - Col. 6 Line 4 disclose “Speed regulation is carried out with the help of a deceleration regulator, which ensures that the actual measured running and braking resistance conforms as exactly as possible to the preset target running resistance of, for example, 6%, corresponding to a deceleration of approximately 0.06 m/s.sup.2.”
While Buele does not expressly teach:
wherein the determination is based on longitudinal deceleration (aL) and longitudinal inclination (αL) as actual values
wherein the manipulated variable is further determined based on a length of the train (Lz) as an additional centrally determined actual value by the deceleration controller/deceleration force controller such that calculation of the manipulated variable for compensating for the system deviation includes a braking requirement that is different depending on the train length based on a rise profile resulting from the determined longitudinal inclination (αL) in the frontmost train part along the train length (Lz).
However Smith teaches:
wherein the manipulated variable is further determined based on a length of the train (Lz) as an additional centrally determined actual value by the deceleration controller/deceleration force controller such that calculation of the manipulated variable for compensating for the system deviation includes a braking requirement that is different depending on the train length based on a rise profile resulting from the determined longitudinal inclination (αL) in the frontmost train part along the train length (Lz).
Smith [0013] discloses “Accordingly, at each step, the processor 18 may control braking of the locomotive 16 to achieve a respective programmed deceleration level stored in the braking schedule. A level of brake application may be different for different circumstances to achieve the same deceleration. For example, variable conditions such as length of train, weight of train, weather conditions, track inclination, and a degree of run-in may require different levels of brake application to achieve the same deceleration. Feedback from the accelerometer or speedometer 46 (acceleration/deceleration may be calculated from speed of the locomotive over time) may be used to achieve the desired level of deceleration…”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the deceleration regulation disclosed by Buele to incorporate the length of the train in determining deceleration, as taught by Smith, in order to more accurately calculate the necessary deceleration and because “gradually increasing deceleration forces may allow a passenger to perceive that the train is being automatically braked and allow the passenger to prepare, such as by holding onto fixed object in the locomotive” (Smith [0013]).

While the combination of Buele and Smith does not explicitly teach:
wherein the determination is based on longitudinal deceleration (aL) and longitudinal inclination (αL) as actual values
Buele and Smith in combination with Braunberger teaches:
wherein the determination is based on longitudinal deceleration (aL) and longitudinal inclination (αL) as actual values
Braunberger [0063] discloses “The accelerometer-gyroscopic sensor 310 is coupled to the control device 340, detects an absolute longitudinal deceleration of the vehicle, and sends a signal to the control device 340.”
Braunberger [0023] discloses “FIG. 2C illustrates a longitudinal inclination, and included in an accelerometer-gyroscopic sensor in accordance with an embodiment of the present invention.”
Braunberger [0057] discloses “The embodiments of the present invention include logic circuits configured to receive signals of acceleration along the lateral, longitudinal, and vertical axes, as well as of the lateral and longitudinal inclinations and the heading, if necessary and to process these signals to produce a variety of output signals indicating characteristics of the moving body's movement. In some embodiments, these include: absolute longitudinal acceleration (both positive and negative), absolute vertical acceleration (both positive and negative), absolute lateral acceleration (both positive and negative), heading, and actual speed.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Buele and Smith to explicitly state that the deceleration occurs longitudinally, as taught in Braunberger, “to maintain focus on the leading vehicle for a longer period of time as the leading vehicle turns” (Braunberger [0101]).

Regarding claim 2, Buele in combination with Smith and Braunberger teaches the method of claim 1, Buele further teaching:
wherein the inclination-based longitudinal deceleration (aL) is determined by the central measured value capture unit separately for each carriage of the train assembly.  
Buele Col. 5 Lines 54-61 disclose “According to the invention, an alternate self-controlling process for the above regulation of speed or acceleration control consists of slowing individual freight cars or sections in such a way that the most constant possible running and brake resistance results for all freight cars over the entire distance travelled in the shunting zone.”
Buele Col. 9 Line 67 - Col. 10 Line 3 disclose “the transmission of brake signals from the locomotive to the freight cars may take place, as desired, via a train data line or, if the electronics are not available, via the conventional air duct.”

Regarding claim 4, Buele in combination with Smith and Braunberger teaches the method of claim 1, Buele further teaching:
wherein the train length (Lz) is calculated from a train model which is based on the number of carriages of the train assembly which are coupled to one another and their respective length.  
Buele Col. 15 Lines 61-66 disclose “With the help of the control station computer 32, the most important data on the newly formed train, such as length, total weight, brake weight, number of axles and special features, are collected and transmitted in the form of a brake list and a car list…”

Regarding claim 5, Buele in combination with Smith and Braunberger teaches the method of claim 1 Buele further teaching:
wherein the speed (vz) of the train assembly is taken into account as an additional centrally determined actual value by the deceleration controller/deceleration force controller.
Buele Col. 5 Line 66 - Col. 6 Line 4 disclose “Speed regulation is carried out with the help of a deceleration regulator, which ensures that the actual measured running and braking resistance conforms as exactly as possible to the preset target running resistance of, for example, 6%, corresponding to a deceleration of approximately 0.06 m/s.sup.2.”

Regarding claim 6, Buele in combination with Smith and Braunberger teaches the method of claim 5, wherein Buele further teaches:
the actual value of the speed (vz) is determined based on a speed measurement on a vehicle wheel and/or via a GPS unit and/or a pure radar unit.  
Buele Col. 8 Lines 63-65 discloses “A rotary pulse generator attached to the wheel set serves to detect the shunting distance that has been travelled, the current freight car speed, and the freight car acceleration.”

Regarding claim 7, Buele in combination with Smith and Braunberger teaches the method of claim 5, wherein Buele further teaches:
the actual value of the longitudinal deceleration (aL) is determined based on mathematical derivation from the signal of the speed (vz) and/or measurement using an acceleration sensor.  
Buele Col. 3 Lines 52-53 discloses “sensors for detecting the shunting distance, car speed and car acceleration…”
The Examiner notes that detection of car acceleration indicates determining the actual value of acceleration.

Regarding claim 8, Buele in combination with Smith and Braunberger teaches the method of claim 1, wherein Braunberger further teaches:
wherein that the actual value of the longitudinal inclination (αL) is determined using an angle measuring sensor and/or via an elevation profile stored in a GPS unit.
Braunberger [0006] discloses “Accelerometers, known as tilt sensors in the gaming and robotics industries, are extremely sensitive to any gravitational force to which they are not perpendicular. This sensitivity complicates any system that attempts to detect low levels of acceleration by using accelerometers within moving vehicles, since the system must account for the wide variety of orientations of the accelerometer relative to the earth's gravity introduced as the vehicle travels uphill, downhill, through cambered or off-camber curves, and on cambered grades. For instance, an accelerometer in a vehicle stopped on a 45-degree downhill slope would sense deceleration of a magnitude equal to 0.71 times the acceleration due to gravity.”
Braunberger [0150] discloses “This method of altitude determination has certain advantages over current methods of determining altitude which rely on either radar, pressure sensors, or GPS triangulation.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Buele and Smith to explicitly teach that the inclination is longitudinal, as taught in Braunberger, “maintain a safe distance between the following vehicle and the lead vehicle” (Braunberger [0094]).

Regarding claim 9, Buele in combination with Smith and Braunberger teaches the method of claim 1, wherein Braunberger further teaches:
wherein that the actual value of the longitudinal inclination (αL) is determined by comparing an upward- slope-compensated signal of the longitudinal deceleration (aL), as determined by an acceleration sensor, with a non-upward-slope-compensated signal of the longitudinal deceleration (aL), as determined via the mathematical derivation of the speed (vz).  
Braunberger [0057] discloses “The embodiments of the present invention include logic circuits configured to receive signals of acceleration along the lateral, longitudinal, and vertical axes, as well as of the lateral and longitudinal inclinations and the heading… these include: absolute longitudinal acceleration (both positive and negative), absolute vertical acceleration (both positive and negative), absolute lateral acceleration (both positive and negative), heading, and actual speed.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Buele and Smith to explicitly state that the deceleration occurs longitudinally, as taught in Braunberger, “to maintain focus on the leading vehicle for a longer period of time as the leading vehicle turns” (Braunberger [0101]).

Regarding claim 10, Buele teaches the device for determining braking-related actual values of a train assembly including plurality of carriages, for carrying out deceleration-controlled braking of the train assembly, wherein the device takes into account longitudinal deceleration (aL) and longitudinal inclination (αL) as actual values, the device comprising:
a deceleration controller/deceleration force controller that outputs a manipulated variable compensating for the system deviation for an actuator of the brake in accordance with a predefined setpoint value (as) of a desired braking deceleration
Buele Col. 5 Line 66 - Col. 6 Line 11 discloses “Speed regulation is carried out with the help of a deceleration regulator, which ensures that the actual measured running and braking resistance conforms as exactly as possible to the preset target running resistance of, for example, 6%, corresponding to a deceleration of approximately 0.06 m/s.sup.2. In a freely shunted freight car travelling on an inclined ramp, the portion of gravitational force acting on the freight car from the outside in the direction of travel in keeping with the inclination of the track and the acceleration force acting in the freight car mutually eliminate each other, so that an acceleration pick-up acting in the direction of travel registers only the running and braking deceleration.”
Buele Col. 9 Line 67 - Col. 10 Line 3 disclose “the transmission of brake signals from the locomotive to the freight cars may take place, as desired, via a train data line or, if the electronics are not available, via the conventional air duct.”
Buele Col. 6 Lines 15-24 discloses “it is possible, for example, using the equation a.sub.soll =a.sub.w +a.sub.vr -a.sub.vs, to determine the target acceleration from the measurable values for freight car acceleration (a.sub.w) and running and braking deceleration (a.sub.vr) and a pre-settable constant reference value for running and braking deceleration (a.sub.vs) of 50/00 (pas pro Mille), for example, corresponding to a target brake deceleration of a.sub.vs =0.05 m/s.sup.2. It is then possible to find the target speed from the target acceleration, based on a distance-dependent or time-dependent function.”
and a central measured value capture unit positioned only in a frontmost, only a rearmost, or only the front and rearmost train part and having a plurality of sensors configured to capture and/or calculate the braking-related actual values for the entire train assembly
Buele Col. 8 Lines 28-36 disclose “the actual attainable brake deceleration a.sub.v of individual freight cars or groups of freight cars can be determined by the control unit of the lead car as follows: during shunting in the shunting zone or upon entry onto the sorting track, a brake signal is sent from the first freight car to all other freight cars via a data or control line, and the maximum attainable brake deceleration a.sub.v is derived from the actual measured values for brake deceleration (a.sub.w) relative to the level of the brake signal given.”
Buele Col. 12 Lines 44-50 “The control of the freight car brakes during train operation is carried out, as desired, completely electronically via a train data line 22 or in the conventional manner through locomotive-controlled changes in air pressure, whereby the control pressure of the main air duct 7 is electronically detected via a pressure sensor 19.”
While Buele does not expressly teach:
wherein the manipulated variable is determined based on the longitudinal deceleration (aL) and longitudinal inclination (αL)
wherein the deceleration controller/deceleration force controller takes into account length of the train (Lz) as an additional centrally determined actual value such that the manipulated variable for compensating for the system deviation is calculated based on a braking requirement that is different depending on the train length based on a rise profile resulting from the determined longitudinal inclination (αL) in the frontmost train part along the train length (Lz).  
Buele in combination with Smith teaches:
wherein the deceleration controller/deceleration force controller takes into account length of the train (Lz) as an additional centrally determined actual value such that the manipulated variable for compensating for the system deviation is calculated based on a braking requirement that is different depending on the train length based on a rise profile resulting from the determined longitudinal inclination (αL) in the frontmost train part along the train length (Lz).  
Smith [0013] discloses “Accordingly, at each step, the processor 18 may control braking of the locomotive 16 to achieve a respective programmed deceleration level stored in the braking schedule. A level of brake application may be different for different circumstances to achieve the same deceleration. For example, variable conditions such as length of train, weight of train, weather conditions, track inclination, and a degree of run-in may require different levels of brake application to achieve the same deceleration. Feedback from the accelerometer or speedometer 46 (acceleration/deceleration may be calculated from speed of the locomotive over time) may be used to achieve the desired level of deceleration…”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the deceleration regulation disclosed by Buele to incorporate the length of the train in determining deceleration, as taught by Smith, in order to more accurately calculate the necessary deceleration and because “gradually increasing deceleration forces may allow a passenger to perceive that the train is being automatically braked and allow the passenger to prepare, such as by holding onto fixed object in the locomotive” (Smith [0013]).

While the combination of Buele and Smith does not explicitly teach:
wherein the manipulated variable is determined based on the longitudinal deceleration (aL) and longitudinal inclination (αL);
Buele in combination Braunberger teaches:
wherein the manipulated variable is determined based on the longitudinal deceleration (aL) and longitudinal inclination (αL);
Braunberger [0063] discloses “The accelerometer-gyroscopic sensor 310 is coupled to the control device 340, detects an absolute longitudinal deceleration of the vehicle, and sends a signal to the control device 340.”
Braunberger [0023] discloses “FIG. 2C illustrates a longitudinal inclination, and included in an accelerometer-gyroscopic sensor in accordance with an embodiment of the present invention.”
Braunberger [0057] discloses “The embodiments of the present invention include logic circuits configured to receive signals of acceleration along the lateral, longitudinal, and vertical axes, as well as of the lateral and longitudinal inclinations and the heading, if necessary and to process these signals to produce a variety of output signals indicating characteristics of the moving body's movement. In some embodiments, these include: absolute longitudinal acceleration (both positive and negative), absolute vertical acceleration (both positive and negative), absolute lateral acceleration (both positive and negative), heading, and actual speed.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Buele and Smith to explicitly state that the deceleration occurs longitudinally, as taught in Braunberger, “to maintain focus on the leading vehicle for a longer period of time as the leading vehicle turns” (Braunberger [0101]).

Regarding claim 11, Buele in combination with Smith and Braunberger teaches the device of claim 10, wherein Buele further teaches:
the measured value capture unit determines the train length (Lz) from a train model which is based on the number of carriages of the train assembly which are coupled to one another and their respective length.  
Buele Col. 15 Lines 61-66 disclose “With the help of the control station computer 32, the most important data on the newly formed train, such as length, total weight, brake weight, number of axles and special features, are collected and transmitted in the form of a brake list and a car list…”

Regarding claim 12, Buele in combination with Smith and Braunberger teaches the train assembly including the device of claim 10, wherein Buele further teaches:
the measured value capture unit and the deceleration controller/deceleration force controller are arranged in a manner combined in a structural unit in the front train part.  
Buele Col. 12 Lines 44-50 “The control of the freight car brakes during train operation is carried out, as desired, completely electronically via a train data line 22 or in the conventional manner through locomotive-controlled changes in air pressure, whereby the control pressure of the main air duct 7 is electronically detected via a pressure sensor 19.”
The Examiner notes that the locomotive is the frontmost train part as defined in Britannica (https://www.britannica.com/technology/locomotive-vehicle).

Regarding claim 13, Buele teaches the non-transitory computer readable medium with program code for carrying out a method for:
determining braking- related actual values of a train assembly including a plurality of carriages for carrying out deceleration-controlled braking of the train assembly
Buele Col. 5 Line 66 - Col. 6 Line 7 discloses “Speed regulation is carried out with the help of a deceleration regulator, which ensures that the actual measured running and braking resistance conforms as exactly as possible to the preset target running resistance of, for example, 6%, corresponding to a deceleration of approximately 0.06 m/s.sup.2.”
Buele Col. 1 Lines 27-31 disclose “In the actual switching procedure, decoupled sections consisting of individual freight cars or groups of freight cars are pushed by a switching locomotive over the shunting hump.”
when the computer program product runs on the method comprising: capturing and/or calculating braking-related actual values for the entire train assembly by a central measured value capture unit positioned only in a frontmost, only a rearmost, or only the front and rearmost train part and having a plurality of sensors;
Buele Col. 8 Lines 28-36 disclose “the actual attainable brake deceleration a.sub.v of individual freight cars or groups of freight cars can be determined by the control unit of the lead car as follows: during shunting in the shunting zone or upon entry onto the sorting track, a brake signal is sent from the first freight car to all other freight cars via a data or control line, and the maximum attainable brake deceleration a.sub.v is derived from the actual measured values for brake deceleration (a.sub.w) relative to the level of the brake signal given.”
Buele Col. 12 Lines 44-50 “The control of the freight car brakes during train operation is carried out, as desired, completely electronically via a train data line 22 or in the conventional manner through locomotive-controlled changes in air pressure, whereby the control pressure of the main air duct 7 is electronically detected via a pressure sensor 19.”
The Examiner notes that the locomotive is the frontmost train part as defined in Britannica (https://www.britannica.com/technology/locomotive-vehicle).
and determining a manipulated variable for compensating for system deviation for an actuator of a brake by a deceleration controller/deceleration force controller in accordance with a predefined setpoint value of a desired braking deceleration
Buele Col. 5 Line 66 - Col. 6 Line 4 disclose “Speed regulation is carried out with the help of a deceleration regulator, which ensures that the actual measured running and braking resistance conforms as exactly as possible to the preset target running resistance of, for example, 6%, corresponding to a deceleration of approximately 0.06 m/s.sup.2.”
While Buele does not expressly teach:
wherein the determination is based on longitudinal deceleration (aL) and longitudinal inclination (αL) as actual values
wherein the manipulated variable is further determined based on a length of the train (Lz) as an additional centrally determined actual value by the deceleration controller/deceleration force controller such that calculation of the manipulated variable for compensating for the system deviation includes a braking requirement that is different depending on the train length based on a rise profile resulting from the determined longitudinal inclination (αL) in the frontmost train part along the train length (Lz).
Buele in combination with Smith teaches:
wherein the manipulated variable is further determined based on a length of the train (Lz) as an additional centrally determined actual value by the deceleration controller/deceleration force controller such that calculation of the manipulated variable for compensating for the system deviation includes a braking requirement that is different depending on the train length based on a rise profile resulting from the determined longitudinal inclination (αL) in the frontmost train part along the train length (Lz).
Smith [0013] discloses “Accordingly, at each step, the processor 18 may control braking of the locomotive 16 to achieve a respective programmed deceleration level stored in the braking schedule. A level of brake application may be different for different circumstances to achieve the same deceleration. For example, variable conditions such as length of train, weight of train, weather conditions, track inclination, and a degree of run-in may require different levels of brake application to achieve the same deceleration. Feedback from the accelerometer or speedometer 46 (acceleration/deceleration may be calculated from speed of the locomotive over time) may be used to achieve the desired level of deceleration…”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the deceleration regulation disclosed by Buele to incorporate the length of the train in determining deceleration, as taught by Smith, in order to more accurately calculate the necessary deceleration and because “gradually increasing deceleration forces may allow a passenger to perceive that the train is being automatically braked and allow the passenger to prepare, such as by holding onto fixed object in the locomotive” (Smith [0013]).
While the combination of Buele and Smith do not expressly teach:
wherein the determination is based on longitudinal deceleration (aL) and longitudinal inclination (αL) as actual values
Buele in combination with Smith and Braunberger teaches:
wherein the determination is based on longitudinal deceleration (aL) and longitudinal inclination (αL) as actual values
Braunberger [0063] discloses “The accelerometer-gyroscopic sensor 310 is coupled to the control device 340, detects an absolute longitudinal deceleration of the vehicle, and sends a signal to the control device 340.”
Braunberger [0023] discloses “FIG. 2C illustrates a longitudinal inclination, and included in an accelerometer-gyroscopic sensor in accordance with an embodiment of the present invention.”
Braunberger [0057] discloses “The embodiments of the present invention include logic circuits configured to receive signals of acceleration along the lateral, longitudinal, and vertical axes, as well as of the lateral and longitudinal inclinations and the heading, if necessary and to process these signals to produce a variety of output signals indicating characteristics of the moving body's movement. In some embodiments, these include: absolute longitudinal acceleration (both positive and negative), absolute vertical acceleration (both positive and negative), absolute lateral acceleration (both positive and negative), heading, and actual speed.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Buele and Smith to explicitly state that the deceleration occurs longitudinally, as taught in Braunberger, “to maintain focus on the leading vehicle for a longer period of time as the leading vehicle turns” (Braunberger [0101]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Buele in view of Smith and Braunberger, further in view of Hommes et al. (U.S. Patent No. 4,825,111).

Regarding claim 3, Buele in combination with Smith, Braunberger, and Hommes teaches the method of claim 2, Hommes further comprising forming a mean value of the individual inclination-based longitudinal decelerations (aL) for each carriage to calculate a consistent manipulated variable:
forming a mean value of the individual inclination-based longitudinal decelerations (aL) for each carriage to calculate a consistent manipulated variable.  
Hommes Col. 19 Lines 57-63 disclose “This percent energy dissipated in a zone is equal to the energy used to decelerate a carriage in that zone given by the average decelerating force, F, times the distance, delta-L, over which the deceleration is occurring; divided by the total possible energy that can be provided by a zone which is given by the force, F, times the length of a zone, L.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Buele, Smith, and Braunberger to incorporate finding a mean value, as taught in Hommes, in order to enable more accurate control of carriage movement and spacing (Hommes Col. 7 Lines 13-15).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE T SU whose telephone number is (571)272-5326. The examiner can normally be reached Monday to Friday, 8:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.T.S./Patent Examiner, Art Unit 3662  
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662